DETAILED ACTION

The present application is being examined under the pre-AIA  first to invent provisions.
Applicant’s amendments to the claims and arguments filed on December 14, 2021 have been received and entered. Claims 1, 8, 11, 18, 21, and 22 are amended and claim 30 is newly added. Claims 1-30 are pending in the instant application. 


Election/Restrictions
	Applicant's election with traverse of claims 1-9, 11-19, 21-29 (group I) in the reply filed on September 2, 2021 was acknowledged.  The traversal is on the ground(s) that there is no undue search burden to search invention of group I and II. This is not found persuasive because there would be a serious search and/or examination burden as the process as claimed could be practiced with another vector such as one disclosed in Oca-Cossio, J., et al., (Genetics, 2003.165: 707-720).   The requirement is still deemed proper and is therefore made FINAL.
	Claims 10, 20, 22, 24 and 26 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on September 2, 2021.
Priority
This application is a continuation of US application no 16/574,685 filed on  09/18/2019, which is divisional of  US15/914566 filed on 3/7/2016, which is continuation of US14/676,846 filed on 04/02/2015, which is a divisional of US application no 14/323,393 filed on 07/03/2014, which is divisional of US application no 11/913,618, filed on 06/05/2008, which is a 371 of PCT/EP2006/005323, filed on 05/03/2006 that claims priority from US provisional application no 60/676,933 filed on 05/03/2005. 

Claims 1-9, 11-19, 21, 23, 25, 27-30 are under consideration. 



New-Claim Rejections - 35 USC § 112-New matter
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9, 11-19, 21, 23, 25 and 30 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  In the instant case, the recitation of limitation “..a sequence that is at least 90% identical to.

Maintained -Claim Rejections - 35 USC § 112-Written description
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9, 11-19, 21, 23, 25 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claims encompass an expression vector or a construct configured for the efficient and stable delivery of a protein into the mitochondrion of a mammalian cell, the vector or construct  comprising: a mitochondrion-targeting nucleic acid sequence (MTS); a nucleic acid sequence encoding said protein in accordance with a universal genetic code (CDS), wherein the CDS nucleic acid sequence encodes mitochondrial protein ND4; and a 3'UTR nucleic acid sequence, located 3' of said CDS, wherein, said MTS comprises a nucleic acid sequence encoding the peptide SEQ ID NO: 46, or a sequence that is 90% identical to  SEQ ID NO: 46 that retains a mitochondrion-targeting function; and said 3'UTR nucleic acid sequence comprises the nucleic acid sequence SEQ ID NO: 47, or a sequence that is 90% identical to SEQ ID NO: 47 that retains a mitochondrion-targeting function (see claims 1 and 11). Dependent claims limit the  MTS comprises nucleotides 7 to 90 of SEQ ID NO. 25 or nucleotides 7 to 90 of SEQ ID NO. 26 (claims 6, 7, 16 and 17).
In analyzing whether the written description requirement is met for the genus claim, it is determined whether a representative number of species have been sufficiently described by other relevant identifying characteristics, specific features and functional attributes that would distinguish different members of the claimed genus. 
The claims embrace a mitochondrion-targeting nucleic acid sequence (MTS) comprising a nucleic acid sequence encoding a sequence that is 90% identical to SEQ ID NO: 46 that retains 
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111 (Fed. Cir. 1991), clearly states that ''applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the 'written description' inquiry, whatever is now claimed.'' Vas-cath Inc. v. Mahurkar, 19USPQ2d at 1 117. The specification does not ''clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.'' Vas-cath Inc. v. Mahurkar, 19USPQ2d at 1116.
 The specification teaches that at least one 3' nucleic acid sequence is: the cDNA sequence of the 3'UTR sequence of a nuclearly-encoded mitochondrially-targeted mRNA, or a conservative variant or fragment of such a cDNA sequence, which derives therefrom by deletion and/or substitution and/or addition of one or several nucleotides, and which, when replacing the wild-type 3'UTR of said nuclearly-encoded mitochondrially-targeted mRNA, still allows for a mitochondrial targeting of the resulting mRNA (see page 27, lines 15-25). Further, the specification discloses most mitochondrion-targeting peptides consist of a N-terminal pre-sequence of about 15 to 100 residues, preferably of about 20 to 80 residues. They are enriched in arginine, leucine, serine and alanine. Mitochondrial pre-sequences show a statistical bias of positively charged amino acid residues, provided mostly through arginine residues; very few sequences contain negatively charged amino acids. Mitochondrion-targeting peptides also share an ability to form an amphilic alpha-helix (see page 12, lines 10-15). The specification teaches two plasmids directing the synthesis in the cytosol of a recoded wild-type ND4 gene. The COX10 MTS-nND4-SV40 3' UTR, possesses appended to the N-terminus of the protein the sequence corresponding to the first 28 amino acids of Cox10. The second one, COX10 MTS-nND4-COX10 3'UTR, has in addition at the end of the ORF the full-length 3'UTR of COX10 (see example 2). The specification prophetically discloses at least one 3' nucleic acid sequence is: the cDNA sequence of the 3'UTR sequence of a nuclearly-encoded mitochondrially-targeted mRNA, or a a sequence that is 90% identical to SEQ ID NO: 47, which derives therefrom by deletion and/or substitution and/or addition of one or several nucleotides, and which, when replacing the wild-type 3'UTR of said nuclearly-encoded mitochondrially-targeted mRNA, still allows for a mitochondrial targeting of the resulting mRNA (see page 27 of the specification).  The results shows that the recoded Cox10 MTS-Nd4-3’UTR Cox10 fusion protein is imported into mitochondria (see figure 7). In the instant case, specification fails to disclose various 3'UTR nucleic acid sequence that is 90% identical to fragment of the nucleic acid sequence SEQ ID NO: 46 or 47 (cox10 MTS and 3’UTR) other than SEQ ID NO: 46 or 47 that still allowing for the mitochondrial targeting of the mRNA. The claims read on a genus of variants and/or fragment showing contemplated biological activity, yet to be discovered, and since the specification only discloses only one specie (SES ID NO 46 (MTS) SEQ ID NO: 47 (3’UTR)) that may be capable allowing for the mitochondrial targeting of the mRNA, the disclosed structural features of said MTS and 3UTR respectively  do not constitute a substantial portion of the claimed genus. It is relevant to point out that Margeot et al (The EMBO J, 2002, 21, 6893-6904, IDS) studied the role of 3’UTR in the mRNA-mitochondrial targeting process and reported that the last 396 nt of ATP2 3’UTR did not localize to the vicinity of mitochondria. The art further teaches the RNA motifs, in the 3’UTR sequence, which are apparently conserved over a rather long evolutionary period…. Also suggest that this function is highly specific since 
The claimed invention as a whole is not adequately described if the claims require essential or critical elements or motifs which are not adequately described in the specification and which is not conventional in the art as of applicants effective filing date. Possession may be shown by actual reduction to practice, clear depiction of the invention in a detailed drawing or by describing the invention with sufficient relevant identifying characteristics such that a person skilled in the art would recognize that the inventor had possession of the claimed invention. Pfaff v. Wells Electronics. Inc., 48 USPQ2d 1641, 1646 (1998). In the instant case, the claimed embodiments of MTS and 3'UTR, other than the SEQ ID NO: 46 and 47 respectively encompassed within genus of cox10 MTS and 3’cox10 UTR lack a written description. The specification fails to describe what DNA molecules fall into this genus. It is noted that specification describes that invention may contain conservative substitutions by substitutions, insertions or deletions without substantially altering the biological function. However, the specification does not provide any guidance on the identity shared by SEQ ID NO: 30, 46 or 47 with any other variant. In the instant case the specification fails to teach which nucleotides of a COX10 MTS or 3' UTR cDNA sequence corresponds to the minimum structural domain required for exhibiting the desired activity. The specification does not provide guidance to one of skill in art to structurally predict or recognize plurality of different structures of variants of COX10 that result in mitochondrion-targeted function. It is emphasized that biological activity of a protein is highly dependent on the overall structure of the protein itself and the primary amino acid sequence determines the conformation of the protein. This is also evidenced by studies that disclose addition or deletion of amino acid, which are critical to maintain the protein structure/function, will require guidance (Skolnick et al. (TIBTECH 18:34-39, 2000). Thus, it is apparent that a minor structural difference in factor could result in substantially different activities. The specification does not teach any sequence other than SEQ ID NO: 30 and 47 that would also show contemplated biological activity. The art teaches that a silent mutation….may alter the substrate specificity. It is disclosed that when frequent codons are changed to rare codons in a cluster of infrequently used codons, the timing of co-translational folding is affected  and may result in altered function (see Kimchi-Sarfaty et al Science, 2007, 315, 525-528, page 527, col. 3, para. 3). The specification does not provide any guidance on what sequence regions or functional domains must be conserved amongst any of the claimed polynucleotide for the resulting polypeptide to function in mitochondrion-targeted function. Accordingly, in the absence of sufficient recitation of distinguishing identifying characteristics, the specification does not provide adequate written description of the claimed genus for mitochondrion-targeted function.  In view of foregoing, it is apparent that art teaches not all the variant of MTS and 3’UTR of Cox10 would show the contemplated biological activity as embraced by the breadth of the claim.  In the instant case, neither specification nor prior art identify the fragment nor disclose numerous variants of SEQ ID NO: 47 (cox10) containing the cis-acting elements embraced by the breadth of the claims that would allow for the mitochondrial targeting of the mRNA. As such, the Artisan of skill could not conclude that Applicant possessed any additional species, except for that of specifically described in specification (exampl1). Hence, only the 3’UTR consisting of SEQ ID NO: 47 could be demonstrated as possessed for the contemplated biological activity. The skilled artisan cannot envision the detailed chemical structure of the all the sequences of fragments and variant of such a sequence, which derives therefrom by deletion and/or substitution and/or addition of one or several nucleotides, and which, when replacing the Fiers v. Revel, 25 USPQ2d 1601, 1606 (Fed. Cir. 1993) and Amgen lnc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016 (Fed. Cir. 1991).
In view of the above considerations one of skill in the art would not recognize that applicant was in possession of the necessary common features or attributes possessed by genus of cox10 3’UTR, other than the SEQ ID NO: 47. Therefore, Applicant was not in possession of the genus of Cox10 MTS and COX10 3'UTR sequence as encompassed by the claims. University of California v. Eli Lilly and Co., 43 USPQ2d 1398, 1404, 1405 held that to fulfill the written description requirement, a patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly conclude that ''the inventor invented the claimed invention.''
Response to arguments
Applicant disagree with the rejection arguing that the MTS and 3'UTR nucleic acid sequences are described in the specification and the Sequence Listing as filed. See, e.g., as-filed specification at page 25-28 and Sequence Listing. For example, at least two exemplary MTS are described in the specification: the MTS components of SEQ ID NO: 25 and SEQ ID NO: 26 (see respective nucleotide positions indicated in claims 6 and 7). At least three exemplary 3’'UTR are described in the specification: SEQ ID NO: 47, as well as the 3UTR components of SEQ ID NO: 25 and SEQ ID NO: 26 (see respective nucleotide positions indicated in claims 21 and 22). Therefore, the specification provides sufficient disclosure to show that the inventors were in possession of the claimed subject matter. The written description requirement is satisfied. Applicants’ arguments have been fully considered, but are not found persuasive.
In response to applicants’ argument that instant specification provides written description to support the full scope of the claims as instant specification describes at least two exemplary MTS and three 3UTR sequence,  it is noted that the claimed genus encompass a mitochondrion-targeting nucleic acid sequence (MTS) comprising a nucleic acid sequence encoding a sequence that is 90% identical to SEQ ID NO: 46 that retains mitochondrion-targeting function and a 3'UTR nucleic acid sequence comprising a or a sequence that is 90% identical to SEQ ID NO: 47, said variant allowing for the mitochondrial targeting function. Thus, the claims as amended embrace a genus that encompass a 10% difference in amino acid sequence from SEQ ID NO:46 and 10% difference in nucleotide sequence of SEQ ID NO: 47 (3’UTR) that shows contemplated biological activity of mitochondrion-targeting function. As such, different insertion, deletion any guidance on what sequence regions must be conserved amongst any of the claimed polynucleotide variant in order for the resulting sequence to allow for a mitochondrial targeting of the resulting mRNA. In this regard, Margeot et al (The EMBO J, 2002, 21, 6893-6904, cited by applicant as evidence and  Margeot et al., Gene, 2005, 354:64-71, art of record) studied the role of the 3'UTR in the mRNA-mitochondria targeting process. Margeot et al teach systematic deletions of the ATP2 3'UTR and revealed a 100 nucleotide element presenting RNA targeting properties (see, Abstract). Margeot et al further disclose that  "the last 396 nt did not localize to the vicinity of mitochondria ... while the first 243 nt of the 3'UTR are as efficient as the complete 3'UTR" (page 6894, 2nd col. first par.). Margeot et al., Gene, 2005, 354:64-71, art of record) further identified "RNA motifs" in the 3'UTR sequence that are required for carrying out the mitochondrial targeting (page 69, 2nd col. par. 3.1). Likewise, instant specification teaches 3'UTR or MTS of a RNA molecule is defined as the fragment of this RNA molecule that extends from the STOP codon to the end of the molecule. According to the universal genetic code, there are three possible STOP codons: TGA, TAA, TAG. It is further disclosed that mtDNA has been recoded according to human genetic code, taking into account the preferred codon usage in human. At the time of filing, while there were a number methods available to carry out codon-0ptimization for preferred usage  and the available approaches for these methods varied (Mauro Trends Mol. Med. 20(11): 604-613 Fiers v. Revel, 25 USPQ2d 1601, 1606 (Fed. Cir. 1993) and Amgen lnc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016 (Fed. Cir. 1991). Therefore, it is concluded that the written description requirement is not satisfied for the claimed genus.

Maintained & New-Claim Rejections - 35 USC § 103 –necessitated by amendments 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-9, 11-19, 21-29 remain rejected and claims 30 is also rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Manfredi et al (US Patent application no. 20040072774, dated 4/15/2004, IDS), Corral-Debrinski et al (Mol. and Cell Biology, 2000, 20(21),  7881-7892, IDS), NCBI Reference Sequence: NM_001303.2, dated 10/27/2004), Sylvestre J et al ( Molecular Biology of the Cell, 2003, 3848-3856, IDS) and Glerum et al (Proc. natl. Acad. Sci, USA, 1994, 91, 8452-8456) in view of Claros et al (Eur. J. Biochem. 241, 779-786 1996). 
With respect to claims 1-2 and 11-12, Manfredi et al an expression vector that is useful for introducing a functional peptide encoded by a mitochondrial DNA (mtDNA) sequence into a mitochondrion of a mammalian cells comprising: (a) a nucleic acid sequence encoding ND4 subunit of complex I, wherein the nucleic acid sequence is compatible with the universal genetic code; and (b) a nucleic acid sequence encoding a mitochondrial-targeting signal (MTS), wherein the mitochondrial-targeting signal is selected from the group consisting of the N-terminal region of human cytochrome c oxidase subunit VIII, the N-terminal region of the P1 isoform of subunit c of human ATP synthase, and the N-terminal region of the aldehyde dehydrogenase targeting sequence (see para. claim 75). Manfredi et al  discloses that previous studies in yeast utilizing an engineered nucleus-localized version of an mtDNA-encoded gene specifying a cytoplasmically-expressed polypeptide that could be imported into mitochondria failed allotopic expression of mitochondrial genes in mammalian cells (para. 13). Regarding claims 4 and 14, Manfredi et al  teaches that mitochondrial-targeted constructs for allotopic expression of genes comprise a re-engineered gene whose incompatible codons have been adapted to the universal genetic code and a MTS sequence inserted at the N terminus of the re-engineered gene to achieve mRNA sorting to the mitochondrial surface (see 0090-0092). To accomplish allotopic complementation, it is disclosed that full-length version of nuclear-encoded ND4, converting the "non-standard" codons, read by the mitochondrial genetic system, to the universal genetic code. The nucleotide sequence of the recoded ND4 was 73% homologous with the mitochondrial version of the ND4 gene as set forth in SEQ ID: 29, whereas the amino acid sequences encoded by both genes were identical. Absent evidence of any unexpected superior result with the CDS nucleic acid sequence encoding ND4 would be obvious to one of ordinary skill in the art as it was routine to codon optimize the synthetic ND4 gene encodes for a "normal" ND4 protein that is identical to the ND4 protein synthesized within mitochondria; using the technique disclosed in prior art (see example 10, para. 140-142).  

With respect to claims 9 and 19, Manfredi  teaches a pharmaceutical composition, comprising: the expression construct of the invention as discussed supra; and a pharmaceutically-acceptable carrier for introduction into an organelle, as well as the organelle-targeting signal, have been described above (see para. 71 and 72)
Regarding 8 and 18, Manfredi teaches an isolated mammalian cells that is transfected with the nucleic acid construct/vector comprising a) a nucleic acid sequence encoding ND4 subunit of complex I, wherein the nucleic acid sequence is compatible with the universal genetic code; and (b) a nucleic acid sequence encoding a mitochondrial-targeting signal (MTS) (see para. 58, 68 and 70).
Manfredi et al teach a nucleic acid construct that allows the efficient and stable delivery of a protein into the mitochondrion of a mammalian cell, but differ from claimed invention by not disclosing that the nucleic acid construct comprises a 3' UTR sequence comprising the nucleic acid sequence of SEQ ID NO: 47 or a variant thereof in addition to the MTS comprising a nucleic acid sequence encoding the peptide of SEQ ID NO: 46 or a conservative variant thereof.
However, prior to instant invention, it was well-established that two sequences within mitochondrial targeted mRNAs are responsible for their specific localization to the mitochondrial surface in the yeast includes MTS and the 3' UTR sequences. Corral-Debrinski et al teach a chimeric construct  comprising the ATM1 MTS sequence, the GFP encoding sequence and the ATM1 3' UTR region as well as support for its localization in mitochondrial polysomes (see Figure 4B). Corral-Debrinski et al further identified three classes of mRNAs coding for mitochondrially destined proteins that included (i) those like ATM1 and COX10, which are exclusively associated to mitochondria; (ii) those which are equally distributed between mitochondrial and nonmitochondrial fractions (TOM20 and ABF2); and (iii) those that are weakly found in the mitochondrial fraction (COX6, AAC1, and MIR1) (see page 7890, col. 2, para. 4). Corral-Debrinski et al also disclose that transcripts coding for Atm1p, Cox10p, Tim44p, Atp2p, and Cot1p are exclusively localized to mitochondrion-bound polysomes, while mRNAs encoding Cox6p, Cox5ap, Aac1p, and Mir1p are enriched in free cytoplasmic polysomes. The ability of the ATM1 untranslated regions (UTRs) or/and pre-sequence to address the green fluorescent protein (GFP) coding sequence to mitochondrion bound polysomes is analyzed. It is disclosed that not only the 3’UTR of ATM1 but also 48 bp in the N-terminal coding region for amino acids 1 to 16 of Atm1p are sufficient to allow the hybrid mRNA to behave as the ATM1 transcript (see page 7881, col. 1, last para. and 7882, col. 1, para. 1). Corral-Debrinski also disclose generating  COX10 and Atm1 probes, while NCBI accession number provided the sequence details of COX 10 that has 100% sequence homology with SEQ ID NO: 30 and ~99.8% sequence homology with SEQ ID ONO: 47 (limitation of claim 1, 3, 11, 13, 21). Sylvestre et al further supports the teaching of Corral-Debrinski et al describing that the role of the 3' UTR region in mRNA sorting to the vicinity of mitochondria is conserved from yeast to human cells (see abstract). Sylvestre et al also provides data showing that the 3' UTR sequence is required for the targeting and function of the mitochondrial protein. Corral-Debrinski et al differ from claimed invention by not explicitly disclosing Cox10 MTS being nucleic acid encoding peptide set forth in SEQ ID NO: 46. 
It is generally known in prior art that mitochondrion-targeting peptides consist of a N-terminal pre-sequence that show a statistical bias of positively charged amino acid residues that COX10 that include COX10 MTS that is 21 amino acids long and comprises another 7 amino acids of the mature COX10 polypeptide (MAA SPHTLSSRLLTGCVGGSVWYLERRT-SEQ ID NO 46) that is cleaveable mature polypeptide (see figure 4) that has 100% sequence identity to SEQ ID NO: 46 (limitation of claim 1, 11, 23, 24). Absent evidence of any unexpected superior result, it would be obvious for one of ordinary skill in the art to codon optimize the 28 amino acids sequence of COX10 as disclosed in Gleruum encoded by nucleotide 7 to 90 of SEQ ID NO: 25 or 26 (see the NCBI homology search) (limitation of claims 6, 7, 16 and 17). 
Therefore, it would have been prima facie obvious for a person of ordinary skill in the art seeking to develop construct for the efficient and stable delivery of a protein into the mitochondria of a mammalian cell to combine the respective teachings by substituting the MTS disclosed by Manfredi et al with functionally equivalent COX10 MTS disclosed by Corral-Debrinski/ Glerum et al in order to allotopically express ND4 in mammalian cells, with a reasonable expectation of success. A person of skill in the art would have been motivated to substitute ATM1/COX with COX10 because prior art recognized that ATM1 and COX10, which are exclusively associated to mitochondria using N-terminal pre-sequence that show a statistical bias of positively charged amino acid residues that could be identified by method and software known in art that has 100% sequence identity to SEQ ID NO: 46 and SEQ IDNO: 30. Additionally, it would have been obvious for one of ordinary skill in the art to further modify the construct of Manfredi et al and Corral-Debrinski to incorporate the mitochondrial targeting 3' UTR into the vector of with reasonable expectation of success in view of teaching of Sylvestre et al, said modification amounting to combining prior art elements according to known methods to yield predictable results.  One of ordinary skill in the art would be motivated to do so because prior art explicitly reported that 3' UTR region in mRNA sorting to the vicinity of mitochondria is conserved from yeast to human cells and 3' UTR sequence is required for the targeting and function of the mitochondrial protein (supra). One who would have practiced the invention would have had reasonable expectation of success in incorporating 3’UTR sequence in the construct of Manfredi et al and Corral-Debrinski because Sylvestre et al had already described the role of the 3' UTR region in mRNA sorting to the vicinity of mitochondria (supra). Further, one of ordinary skill in the art would be motivated to codon optimize to ND4, Cox10 MTS and  UTR with reasonable expectation of success in achieving the predictable results as the Artisan was well aware of the required structures, the results of optimized coding sequence for ND4. It is noted that while Applicant’s specific sequences as set forth in SEQ ID NO: 29 are not specifically taught, however, there is nothing in the art to demonstrate that the artisan would not expect to codon optimize the sequence known in prior as the sequences of human ND4 fall into the general requirements for human ND4, as in Manfredi (example 10, para. 140-142). Hence, it would appear that Applicant's contribution to the art is simply to claim optimize universal coding sequences including human codon usage obvious that is at least 90% identical to SEQ ID NO: 29, to the Artisan before the effective filing of the instant application. Furthermore, KSR has already stated that motivation need not be specific, and only in the case of an infinite number of variants is a specific variant non-obvious. Given that one of ordinary skill in the art was well aware of the results of universal coding sequence codon optimization that included human codon usage, the requirements for codon optimization of ND4, and was already able to universal  codon optimized ND4, at the time of instant invention. Hence, absent evidence of any unexpected superior result, it is prima facie obvious to one the artisan to optimize universal  coding KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness See the recent Board decision Ex parte Smith, --USPQ2d--, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925.pdf).
Thus, the claimed invention, as a whole, is clearly prima facie obvious in the absence of evidence to the contrary.
Response to arguments
	Applicants disagree with the rejection of claims over prior art of record arguing that reference do not provide requisite motivation or reasonable expectation of success in making the proposed modifications to Manfredi’s constructs. Manfredi concerns “the use of allotopic expression to introduce a functional peptide encoded by a non-nuclear nucleic acid sequence into an organelle.” Manfredi at paragraph [0051]. Manfredi acknowledges that, in its examples, polypeptide import into mitochondria proceeded with low efficiency.  Corral-Debrinski suggests that either the ATM7 MTS or its 3’ UTR engender mitochondrial targeting. Critically, Corral-Debrinski examined a construct comprising both the ATM7 MTS and the 3’ UTR (see Fig. 4B on p. 7887). Based on the “% of hybrid mRNAs in Mito-Polysomes’” data disclosed therein, the construct comprising both MTS and 3’ UTR (#2) exhibited an extent of targeting that fell between that of the construct comprising the 3’UTR only (#1) and the construct comprising the MTS only (#4). Applicant argues that if any Corral-Debrinski teaches away from the claimed invention. Applicants’ arguments have been fully considered, but are not found persuasive.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Applicants have further engaged in selective reading of the teachings of Manfredi et al. to formulate the grounds for teaching away. It should be noted that the ultimate goal of the invention is to provide efficient and stable ATM1 and COX10, which are exclusively associated to mitochondria (supra).  Thus, Corral-Debrinski cure the deficiency in Manfredi for using of COX10 as MTS sequence of a nuclearly-encoded mitochondrially-targeted mRNA to provide efficient and stable delivery of a protein into the mitochondrion of a mammalian cell.
In response to applicant's argument that Corral-Debrinski demonstrates that there is nodifference between construct having both MTS and 3'UTR sequence, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In the instant case, Corral-Debrinski et al discloses a chimeric construct  comprising the MTS sequence, the GFP encoding sequence and the 3' UTR region support for its localization in mitochondrial polysomes (see Figure 4B#2) as compared to one disclosed by Manfredi. One of ordinary skill in the art seeking to improve the delivery of a protein into the mitochondrion of a mammalian cell, it would have been prima facie obvious to try mitochondrially destined proteins such as COX10, which are exclusively associated to mitochondria as disclosed in Corral-Debrinski. Sylvestre et al further supports the teaching of Corral-Debrinski et al by describing the role of the 3' UTR region in mRNA sorting to the vicinity of mitochondria is conserved from yeast to human cells (see abstract). Applicant’s argument that Corral-Debrinski teaches away from claimed invention is not found persuasive because Mito-Polysomes data disclosed therein for construct comprising both MTS and 3’ UTR (#2) exhibited comparable targeting as compared to construct #2 within the margin of error. In re O’Farrell, 7 USPQ2d 1673 (CAFC 1988).Given that prior art teaches sequences within mitochondrial targeted mRNAs are responsible for their specific localization to the mitochondrial surface include the Cox10MTS and the 3' UTR sequences, it would have only required routine experimentation to modify the construct of Manfredi et al to include cox10 MTS and 3’UTR for more efficient targeting of the construct into the mitochondria of a mammalian cells.
On pages 13-14 of the applicant’s argument, applicant argues that instant specification describes unexpected improvement associated with use of both the MTS and 3’UTR. The as-filed specification explains that“the use of either COX10 or SOD2 MTS alone, gave a good result in which approximately 50% of the mature A7P6 protein is translocated inside the mitochondria.” however, “[w]hen each MTS was combined to the corresponding 3’UTR, at least 85% of the mature A7P6 protein is insensitive to proteinase K digestion indicating that almost all the protein... is successfully translocated inside the mitochondria.” See 50:23-26. Applicant continue to argue when both the MTS and 3’;UTR of COX10 were associated to the ND4 gene, fibroblast cells exhibited greater growth on galactose media (54.3%) compared to control cells (8%) or cells transfected with an ND4 gene associated to the MTS of COX10 and the SV40 
Such is not found fully persuasive because any differences between the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Corral-Debrinski teaches that construct comprising both MTS and 3’ UTR (#2) exhibited comparable targeting as compared to construct #2 (MTS only) that was found to be within the margin of error. Further, secondary art of Sylvestre supplements the teaching of Corral-Debrinski to show the role of the 3' UTR region in mRNA sorting to the vicinity of mitochondria and provides data showing that the 3' UTR sequence is required for the targeting and function of the mitochondrial protein, thus the relevance of Applicants' arguments with respect to use of MTS and 3’UTR in the construct is not apparent. It is emphasized that use of MTS and 3’UTR are described by Corral-Debrinski. Such construct for fficient and stable delivery of a protein into the mitochondrion of a mammalian cell was considered routine in the prior art. Therefore the fact that use of MTS and 3’UTR may be used to efficiently deliver a protein into the mitochondrion of a mammalian cell to a greater extent is an expected result, and is the goal behind the use of both MTS and 3’UTR. As indicated in MPEP 716.02(c), Where the unexpected properties of a claimed invention are not shown to have a significance equal to or greater than the expected properties, the evidence of unexpected properties may not be sufficient to rebut the evidence of obviousness. In re Nolan, 553 F.2d 1261, 1267, 193 USPQ 641, 645 (CCPA 1977). “Expected beneficial results are evidence of obviousness of a claimed invention, just as unexpected results are evidence of unobviousness thereof.” In re Gershon, 372 F.2d 535, 538, 152 USPQ 602, 604 (CCPA 1967). Further, applicant's argument that use of MTS  Cox10-nATP-Cox10 3’UTR yield  superior and unexpected results, it should be noted that MPEP 716.02(d) [R-2] states [U]nexpected results have to be commensurate with the scope of the invention. "Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980). In response to applicants’ argument that the data in vivo translation/import of the allotopically expressed ATP6 gene is obtained." (See, page 47, lines 10-13).  In the instant case, claims are not so limited to MTS Cox10-nATP-Cox10 3’UTR. Example 4 of instant application shows improvement is higher when both the MTS and 3'UTR of COX10 were associated to the ND4 gene (54.3%) as compared to that of mock transfected cells (8%) or to the cells transfected with the ND4 gene associated to the MTS of COX10 and the cytosolic SV40 3'UTR (12.7%). In the instant, example 4 uses MTS comprises a nucleic acid sequence encoding the peptide SEQ ID NO: 46, 3'UTR nucleic acid sequence comprises the nucleic acid sequence SEQ ID NO: 47 and a recoded ND4 as set forth in 29 to show higher efficiency and stable delivery of a protein into the mitochondrion, however, claims are not so limited. It should be noted that Margeot et al., Gene, 2005, 354:64-71, art of record) studied the role of the 3'UTR in the mRNA-mitochondria targeting process. Margeot et al teach systematic deletions of the ATP2 3'UTR and revealed a 100 nucleotide element presenting RNA targeting properties (see, Abstract). Margeot et al further disclose that  "the last 396 nt did not localize to the vicinity of mitochondria ... while the first 243 nt of the 3'UTR are as efficient as the complete 3'UTR" (page 6894, 2nd col. first par.). In view of foregoing, it is applicant’s argument of broad use of Cox10 MTS ,  3’UTR and recoded ND4 is not commensurate with the exemplified construct elements showing superior results. 
Therefore, in view of the fact patterns of the instant case, and the ground of rejection outlined by the examiner, applicant's arguments are not compelling and do not overcome the rejection of record.
Examiner’s note: Should applicant amend the claims to limit the scope of MTS, 3’UTR and recoded ND4 as exemplified showing unexpected result, instant obviousness rejection may be overcome pending further consideration. 

Withdrawn-Claim Rejections - 35 USC § 101
Claims 8 and 18 were rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Applicant’s amendments to the claims obviates the basis of the 

Maintained-Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
It is noted that election of species requirement between different species of CDS were withdrawn in office action dated 02/06/2014 of the parent application no 11/913618, now US patent 9017999.
s 1-9, 11-19, 21-29 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 9017999. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to expression vector of same scope. Claim 1-9, 11-19, 21-29 of instant application is directed an Claims encompass an expression vector or a construct configured for the efficient and stable delivery of a protein into the mitochondrion of a mammalian cell, the vector or construct  comprising: a mitochondrion-targeting nucleic acid sequence (MTS); a nucleic acid sequence encoding said protein in accordance with a universal genetic code (CDS), wherein the CDS nucleic acid sequence encodes mitochondrial protein ND4; and a 3'UTR nucleic acid sequence, located 3' of said CDS, wherein, said MTS comprises a nucleic acid sequence encoding the peptide SEQ ID NO: 46, or a sequence identical to SEQ ID NO: 46 that retains a mitochondrion-targeting function; and said 3'UTR nucleic acid sequence comprises the nucleic acid sequence SEQ ID NO: 47, or a sequence identical to SEQ ID NO: 47 that retains a mitochondrion-targeting function (see claims 1 and 11). Dependent claims limit the MTS comprises nucleotides 7 to 90 of SEQ ID NO. 25 or nucleotides 7 to 90 of SEQ ID NO. 26 (claims 6, 7, 16 and 17). Claims 8 and 18 are drawn to an engineered mammalian cell which has been transduced, infected and/or transfected by the expression vector according to claim 1 or construct of claim 11.  In contrast,  claims 1-8 of ‘999 is directed to an expression vector adapted for the efficient and stable delivery of a protein into the mitochondrion of a mammalian cell, the vector comprising: a mitochondrion-targeting nucleic acid sequence (MTS); a nucleic acid sequence encoding said protein in accordance with a universal genetic code (CDS); and a 3'UTR nucleic acid sequence, located 3' of said CDS, wherein the vector comprises the nucleic acid sequence as set forth in SEQ ID NO: 26. It is noted that SEQ ID NO: 36 encompass SEQ ID NO: 29 and SEQ ID NO:47. Therefore, instant claims differ only with respect to a broader scope CDS and 3’UTR which encompass those specifically claimed in patent 9017999. As such, the ‘999 claims represent a species of the instant broader claims. It is well established that a species of a claimed invention renders the genus obvious.  In re Schaumann, 572 F.2d 312, 197 USPQ 5 (CCPA 1978). 14676846

Claims 1-9, 11-19, 21-29 remain provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim  6-9, 11-21 of copending Application No. 16/574685. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to expression vector of overlapping scope. Claim 1-9, 11-19, 21-29 of instant application is directed an claims encompass an expression vector or a construct configured for the efficient and stable delivery of a protein into the mitochondrion of a mammalian cell, the vector or construct  comprising: a mitochondrion-targeting nucleic acid sequence (MTS); a nucleic acid sequence encoding said protein in accordance with a universal genetic code (CDS), wherein the CDS nucleic acid sequence encodes mitochondrial protein ND4; and a 3'UTR nucleic acid sequence, located 3' of said CDS, wherein, said MTS comprises a nucleic acid sequence encoding the peptide SEQ ID NO: 46, or a sequence identical to SEQ ID NO: 46 that retains a mitochondrion-targeting function; and said 3'UTR nucleic acid sequence comprises the nucleic acid sequence SEQ ID NO: 47, or a sequence identical to SEQ ID NO: 47 that retains a mitochondrion-targeting function (see claims 1 and 11). Dependent claims limit the MTS comprises nucleotides 7 to 90 of SEQ ID NO. 25 or nucleotides 7 to 90 of SEQ ID NO. 26 (claims 6, 7, 16 and 17). Claims 8 and 18 are drawn to an engineered mammalian cell which has been transduced, infected and/or transfected by the . 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Absent any specific rebuttal to the rejection, instant obviousness type double patenting rejection is maintained for the reasons of record. 

Conclusion
No claims allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANOOP K. SINGH whose telephone number is (571)272-3306. The examiner can normally be reached Monday-Friday, 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on (571)272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANOOP K SINGH/            Primary Examiner, Art Unit 1632